271 F.2d 126
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WARNER AND SWASEY COMPANY (Badger Division).
No. 16315.
United States Court of Appeals Eighth Circuit.
Sept. 8, 1959.

Thomas J. McDermott, Assoc.  Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Goldberg & Torgerson, winona, Minn., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.